department of th asury washington dc contact person telephone number in reference to date op e ep t dec m9 internal_revenue_service s ln legend individual a individual b individual c individual d company a_trust b state m act c dear ms this ruling modifies the ruling this office issued you on date plr the following changes are made to the letter first the following paragraphs are added to page of our letter beginning after the line and the sentence if individual b does not appoint a lineal descendant for any amount upon her death trust will be distributed to individuals c and d under the provisions relating to trust state m adopted act c act c among other things requires a trustee to exercise reasonable care skill and caution in managing trust assets act c also requires that when investing and managing trust assets a trustee shall consider the following as are relevant to the trust or its beneficiaries the expected tax consequences of investment decisions or strategies if the trustees were to allocate the assets of trust no with the ira assets trust no would recognize taxable_income which would leave trust no with only about dollar_figure in assets after the payment of federal and state income taxes further because trust no is a credit_shelter_trust which is not included bok in individual b’s estate at her death using the ira assets to fund trust no will reduce the amount of assets excluded from the estate_tax thereby resulting in more estate_tax due at individual b’s death therefore second the following language is added to the last paragraph on page following the first sentence individual b is the surviving_spouse of individual a if the trustees funded trust no with assets obtained from individual a’s ira they would increase the tax_liability and thus would not be exercising reasonable care as required by act c therefore third the following paragraph is added after the fourth paragraph on page if the designated_beneficiary q a c-3 a sec_1_401_a_9_-1 of the proposed_regulations provides that with respect to a nonspouse beneficiary in order to satisfy the rule_of sec_401 a b iii the exception to the five-year rule for nonspouse beneficiaries if the designated_beneficiary is not the employee’s surviving_spouse distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died this rule also applies to the distribution of the entire remaining benefit if as of the employee’s date of death an individual is designated as beneficiary in addition to the employee’s surviving_spouse therefore the spouse must be the only beneficiary for the requirements applicable to spousal beneficiaries under sec_401iv of the code to apply fourth on page the third paragraph the following language is added after the second to meet the fiduciary requirements of act c sentence also a copy of trust instrument the trustees placed the ira assets in trust no as individual b has the unrestricted power_of_withdrawal of the principal in trust she is the sole beneficiary of the ira therefore the requirements specified in q a c-3 a sec_1 a -1 of the proposed_regulations do not apply on this basis these changes do not affect any of the rulings issued in our date letter a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours seg z f lou joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose 703a
